DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment 
2.	Applicants’ amendment filed on 05/10/21 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 1-8 and 10-20 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose an apparatus comprising an evanescent field coupler having a first surface configured to evanescently couple light between the evanescent field coupler and an open dielectric resonator; and a thin film coating configured to increase reflection of light of a first wavelength, wherein the thin film coating is further configured to decrease the coupling efficiency of light of the first wavelength and boost a loaded quality factor Q of light of the first wavelength propagating within the open dielectric resonator, in combination with other recited limitations in the claim.  
Claims 2-8 and 10 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 11. Specifically, the prior art fails to disclose a  method comprising the steps of providing an evanescent field coupler having a first surface configured to evanescently couple light out from 
Claims 12-17 depend from claim 11. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 18. Specifically, the prior art fails to disclose a system comprising a light source configured to generate coherent light having a first wavelength and a second wavelength, the second wavelength substantially different than the first wavelength and an evanescent field coupler having a first surface configured to evanescently couple light between the evanescent field coupler and the open dielectric resonator and a second surface through which the evanescent field coupler transmits and receives light to and from the light source, wherein the evanescent field coupler's first surface includes a thin film coating that is configured to decrease light coupling efficiency between the evanescent field coupler and the open dielectric coupler for light of the first wavelength relative to light coupling efficiency of -4-OEW-1097US (201.US01) the second wavelength, and the thin film coating further configured to boost loaded quality factor Q for light of the first wavelength within the open dielectric resonator, in combination with other recited limitations in the claim.  
Claims 19-20 depend from claim 18. 

Claims 1-8 and 10-20 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883